
	

113 S2359 IS: Craig Thomas Rural Hospital and Provider Equity Act of 2014
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2359
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Mr. Franken (for himself, Mr. Roberts, Mr. Harkin, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to protect and preserve access of Medicare
			 beneficiaries in rural areas to health care providers under the Medicare
			 program, and for other purposes.
	
	
		
			1.
			Short title; table of
			 contents
			
				(a)
				Short
			 title
				This Act may be cited as the Craig Thomas Rural Hospital and Provider Equity Act of 2014.
			
				(b)
				Table of
			 Contents
				The table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Sense of the Senate.
					Sec. 3. Fairness in the Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitals.
					Sec. 4. Extension and expansion of the Medicare hold harmless provision under the prospective
			 payment system for hospital outpatient department (HOPD) services for
			 certain hospitals.
					Sec. 5. Temporary improvements to the Medicare inpatient hospital payment adjustment for low-volume
			 hospitals.
					Sec. 6. Extension of Medicare wage index reclassifications for certain hospitals.
					Sec. 7. Extension of Medicare reasonable costs payments for certain clinical diagnostic laboratory
			 tests furnished to hospital patients in certain rural areas.
					Sec. 8. Elimination of isolation test for cost-based ambulance reimbursement for critical access
			 hospitals.
					Sec. 9. Capital infrastructure revolving loan program.
					Sec. 10. Extension of Medicare incentive payment program for physician scarcity areas.
					Sec. 11. Extension of floor on Medicare work geographic adjustment.
					Sec. 12. Recognition of attending physician assistants as attending physicians to serve hospice
			 patients.
					Sec. 13. Improving care planning for Medicare home health services.
					Sec. 14. Rural health clinic improvements.
					Sec. 15. Temporary Medicare payment increase for home health services furnished in a rural area.
					Sec. 16. Extension of increased Medicare payments for rural ground ambulance services.
					Sec. 17. Coverage of marriage and family therapist services and mental health counselor services
			 under Part B of the Medicare program.
					Sec. 18. Extension of payment for technical component of certain physician pathology services.
					Sec. 19. Facilitating the provision of telehealth services across State lines.
					Sec. 20. Medicare Part A payment for anesthesiologist services in certain rural hospitals based on
			 CRNA pass-through rules.
					Sec. 21. Temporary floor on the practice expense geographic index for services furnished in rural
			 areas outside of frontier States under the Medicare physician fee
			 schedule.
					Sec. 22. Revisions to standard for designation of sole community hospitals.
					Sec. 23. Medicare treatment of standby and on-call time for CRNA services.
					Sec. 24. State offices of rural health.
					Sec. 25. Removing Medicare 96-hour physician certification requirement for inpatient critical
			 access hospital services.
					Sec. 26. Extension of enforcement instruction on supervision requirements for outpatient
			 therapeutic services in critical access and small rural hospitals through
			 2014.
				
			
			2.
			Sense of the
			 Senate
			It is the sense of the
			 Senate that—
			
				(1)
				residents of rural and frontier communities
			 should have access to affordable, quality health care;
			
				(2)
				rural and frontier communities face unique
			 challenges in health care delivery and financing;
			
				(3)
				Federal health policy must reflect the
			 unique needs of residents of rural and frontier communities and such
			 communities in an equitable and sustainable manner; and
			
				(4)
				stakeholders should work collectively to
			 identify innovative policies that address the availability, delivery, and
			 affordability of health care services in rural and frontier communities.
			
			3.
			Fairness in the
			 Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitals
			Section
			 1886(d)(5)(F)(xiv)(II) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended by adding at the
			 end the following new sentence: The preceding sentence shall not apply
			 to any hospital with respect to discharges occurring on or after October
			 1,
			 2014, and before October 1, 2015..
		
			4.
			Extension and
			 expansion of the Medicare hold harmless provision under the prospective
			 payment
			 system for hospital outpatient department (HOPD) services for certain
			 hospitals
			Section
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)) is
			 amended—
			
				(1)
				in subclause (II)—
				
					(A)
					in the first sentence, by inserting and for such services furnished on or after April 1, 2014, and before April 1, 2015, after covered OPD services furnished on or after January 1, 2006, and before January 1, 2013,; and
				
					(B)
					in the second sentence—
					
						(i)
						by striking and 85 and
			 inserting 85; and
					
						(ii)
						by inserting the
			 following before the period at the end: , and 100 percent with respect
			 to such services furnished after April 1, 2014, and before April 1, 2015; and
					
				(2)
				in subclause
			 (III)—
				
					(A)
					in the first
			 sentence—
					
						(i)
						by inserting and for such services furnished on or after April 1, 2014, and before April 1, 2015, after covered OPD services furnished on or after January 1, 2009, and before January 1, 2013,;
			 and
					
						(ii)
						by striking
			 85 percent and inserting the applicable percentage (as
			 determined under the second sentence of subclause (II) for the year);
			 and
					
					(B)
					in the second
			 sentence, by inserting and in the case of such services furnished on or after April 1, 2014, and before April 1, 2015, after covered OPD services furnished on or after January 1, 2010, and before March 1, 2012,.
				
			5.
			Temporary
			 improvements to the Medicare inpatient hospital payment adjustment for
			 low-volume hospitals
			Section
			 1886(d)(12) of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is
			 amended—
			
				(1)
				in subparagraph (C)(i), by striking fiscal years 2011 through 2014 and fiscal year 2015 (before April 1, 2015), 1,600  discharges of
			 individuals entitled to, or enrolled
			 for, benefits under part A and inserting fiscal years 2011 through 2013 and fiscal year 2014 (before April 1, 2014), 1,600 discharges of
			 individuals entitled to, or enrolled
			 for, benefits under part A, or, with respect to fiscal year 2014 (after
			 April 1, 2014), fiscal year 2015,  and fiscal year 2016 (before January 1,
			 2016), 2,000
			 discharges of such individuals; and
				(2)
				in subparagraph
			 (D)—
				(A)by striking
			 1,600 and inserting the applicable number of;
			 and
				
					(B)
					by adding at the
			 end the following new sentence: For purposes of the preceding sentence,
			 the term applicable number of discharges means 1,600 discharges
			 with respect to discharges occurring in fiscal years 2011, 2012, and 2013,
			 and fiscal year 2014 (before April 1, 2014), and 2,000
			 discharges
			 with respect to discharges occurring in fiscal year 2014 (after April 1,
			 2014), fiscal year 2015, and fiscal year 2016 (before January 1, 2016)..
				
			6.
			Extension of
			 Medicare wage index reclassifications for certain hospitals
			
				(a)
				Extension of
			 correction of mid-Year reclassification expiration for certain
			 hospitals
				
					(1)
					In
			 general
					In the case of a hospital described in paragraph (2), the
			 Secretary of Health and Human Services shall apply subsection (a) of
			 section
			 106 of division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C.
			 1395ww note), as amended by section 117 of the Medicare, Medicaid, and
			 SCHIP
			 Extension Act of 2007 (Public Law 110–173), section 124 of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275),
			 sections 3137(a) and 10317 of the Patient Protection and Affordable Care
			 Act
			 (Public Law 111–148), and section 102 of the Medicare and Medicaid
			 Extenders
			 Act of 2010 (Public Law 111–309), by substituting April 1,
			 2015 for March 31, 2012.
				
					(2)
					Hospital
			 described
					A hospital described in this paragraph is—
					
						(A)
						a
			 hospital—
						
							(i)
							that is described
			 in subsection (a) of such section 106; and
						
							(ii)
							(I)
								that is located in a
			 rural area; and
							
								(II)
								for which the Secretary of Health and
			 Human Services has determined the extension under this subsection to be
			 appropriate; or
							
						(B)
						a sole community
			 hospital located in a State with less than 10 people per square mile that
			 was
			 provided with a special exception reclassification extension under section
			 117(a)(2) of the Medicare, Medicaid, and SCHIP Extension Act of 2007
			 (Public
			 Law 110–173).
					
				(b)
				Not budget
			 neutral
				The provisions of this section shall not be effected in a
			 budget-neutral manner.
			
			7.
			Extension of Medicare reasonable costs
			 payments for certain clinical diagnostic laboratory tests furnished to
			 hospital
			 patients in certain rural areas
			Section 416(b) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395l–4), as
			 amended by section 105 of division B of the Tax Relief and Health Care Act
			 of
			 2006 (42 U.S.C. 1395l note), section 107 of the Medicare, Medicaid, and
			 SCHIP
			 Extension Act of 2007 (42 U.S.C. 1395l note), section 3122 of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), and section 109
			 of the
			 Medicare and Medicaid Extenders Act of 2010 (Public Law 111–309), is
			 amended by
			 inserting , the portion of fiscal year 2014 after April 1, 2014, or the portion of fiscal year 2015 before
			 April 1, 2015 after the 2-year period beginning on July 1, 2010.
		
			8.
			Elimination of
			 isolation test for cost-based ambulance reimbursement for critical access
			 hospitals
			
				(a)
				In
			 general
				Section 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
				
					(1)
					in subparagraph
			 (B)—
					
						(A)
						by striking
			 owned and; and
					
						(B)
						by inserting
			 (including when such services are provided by the entity under an
			 arrangement with the hospital) after hospital;
			 and
					
					(2)
					by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
				
				(b)
				Effective
			 date
				The amendments made by this section shall apply to services
			 furnished on or after January 1, 2015.9.Capital
			 infrastructure revolving loan program
			(a)In
			 GeneralPart A of title XVI of the Public Health Service Act (42 U.S.C. 300q et
			 seq.) is amended by adding at the end the following new section:
				
					1603.Capital infrastructure revolving loan
		  program(a)Authority To Make and
				Guarantee Loans
							(1)Authority to
				make loansThe Secretary may make loans from the fund established
				under section 1602(d) to any rural entity for projects for capital
				improvements, including—
								(A)the acquisition
				of land necessary for the capital improvements;
								(B)the renovation or
				modernization of any building;
								(C)the acquisition
				or repair of fixed or major movable equipment; and
								(D)such other
				project expenses as the Secretary determines appropriate.
								(2)Authority to
				guarantee loans
								(A)In
				generalThe Secretary may guarantee the payment of principal and
				interest for loans made to rural entities for projects for any
			 capital
				improvement described in paragraph (1) to any non-Federal lender.
								(B)Interest
				subsidiesIn the case of a guarantee of any loan made to a rural
				entity under subparagraph (A), the Secretary may pay to the holder
			 of such
				loan, for and on behalf of the project for which the loan was made,
			 amounts
				sufficient to reduce (by not more than 3 percent) the net effective
			 interest
				rate otherwise payable on such loan.
								(b)Amount of
				LoanThe principal amount of a loan directly made or guaranteed
				under subsection (a) for a project for capital improvement may not
			 exceed
				$5,000,000.
						(c)Funding
				Limitations
							(1)Government
				credit subsidy exposureThe total of the Government credit
				subsidy exposure under the Credit Reform Act of 1990 scoring
			 protocol with
				respect to the loans outstanding at any time with respect to which
			 guarantees
				have been issued, or which have been directly made, under
			 subsection (a) may
				not exceed $50,000,000 per year.
							(2)Total
				amountsSubject to paragraph (1), the total of the principal
				amount of all loans directly made or guaranteed under subsection
			 (a) may not
				exceed $250,000,000 per year.
							(d)Capital
				Assessment and Planning Grants
							(1)Nonrepayable
				grantsSubject to paragraph (2), the Secretary may make a grant
				to a rural entity, in an amount not to exceed $50,000, for purposes
			 of capital
				assessment and business planning.
							(2)LimitationThe
				cumulative total of grants awarded under this subsection may not
			 exceed
				$2,500,000 per year.
							(e)Termination of
				AuthorityThe Secretary may not directly make or guarantee any
				loan under subsection (a) or make a grant under subsection (d)
			 after January 1,
				2015.
						.
			(b)Rural Entity
			 DefinedSection 1624 of the Public
			 Health Service Act (42 U.S.C. 300s–3) is amended by adding at the
			 end the following new paragraph:
				
					(15)(A)The term rural
				entity includes—
							(i)a rural health clinic, as defined
				in section 1861(aa)(2) of the Social Security
				Act;
							(ii)any medical facility with at least
				1 bed, but with less than 50 beds, that is located in—
								(I)a county that is not part of a
				metropolitan statistical area; or
								(II)a rural census tract of a metropolitan
				statistical area (as determined under the most recent modification
			 of the
				Goldsmith Modification, originally published in the Federal
			 Register on
				February 27, 1992 (57 Fed. Reg. 6725));
								(iii)a hospital that is classified as
				a rural, regional, or national referral center under section
			 1886(d)(5)(C) of
				the Social Security Act; and
							(iv)a hospital that is a sole
				community hospital (as defined in section 1886(d)(5)(D)(iii) of the
				Social Security Act).
							(B)For purposes of subparagraph (A), the
				fact that a clinic, facility, or hospital has been geographically
			 reclassified
				under the Medicare program under title XVIII of the
				Social Security Act shall not preclude
				a hospital from being considered a rural entity under clause (i) or
			 (ii) of
				subparagraph
				(A).
						.
			(c)Conforming
			 AmendmentsSection 1602 of the Public Health Service Act (42 U.S.C. 300q–2) is
			 amended—
				(1)in subsection
			 (b)(2)(D), by inserting or 1603(a)(2)(B) after
			 1601(a)(2)(B); and
				(2)in subsection
			 (d)—
					(A)in paragraph
			 (1)(C), by striking section 1601(a)(2)(B) and inserting
			 sections 1601(a)(2)(B) and 1603(a)(2)(B); and
					(B)in paragraph
			 (2)(A), by inserting or 1603(a)(2)(B) after
			 1601(a)(2)(B).
			10.
			Extension of Medicare
			 incentive payment program for physician scarcity areas
			Section 1833(u)(1) of the Social Security
			 Act (42 U.S.C. 1395l(u)(1)) is amended by inserting , and such services
			 furnished on or after April 1, 2014, and before April 1, 2015 after
			 2008.
		
			11.
			Extension of
			 floor on Medicare work geographic adjustment
			Section 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking April
			 1, 2015 and inserting January 1, 2016.
		
			12.
			Recognition of
			 attending physician assistants as attending physicians to serve hospice
			 patients
			
				(a)
				In
			 General
				Section 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—
				
					(1)
					by striking
			 or nurse practitioner and inserting , the nurse
			 practitioner; and
				
					(2)
					by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).
				
				(b)
				Permitting
			 physician assistants when delegated by a physician To order hospice
			 care
				Section 1814(a)(7)(A) of
			 such Act (42 U.S.C.
			 1395f(a)(7)(A)) is amended—(1)in clause (i)(I), by striking does not include a nurse practitioner and inserting only includes a physician assistant if a physician has delegated the
			 authority to make the certification required under this paragraph to such
			 physician assistant; and
				(2)by amending clause (ii) to read as follows:(ii)in a subsequent 90- or 60-day period—(I)the medical director or physician described in clause (i)(II);(II)a physician employed by the hospice program providing (or arranging for) the care or providing care
			 to the individual under arrangement with such hospice program;(III)a nurse practitioner employed by such hospice program or providing care
			 to the individual under arrangement with such hospice program; or(IV)a physician assistant employed by such hospice program or providing care to
			 the individual under arrangement with such hospice program, provided that
			 an individual described in subclause (I)
			 or (II) has delegated the authority to make the recertification required
			 under this clause to such physician assistant,recertifies at the beginning of the period that the individual is terminally ill based on such
			 clinical judgment;.
				(c)
				Effective
			 date
				The amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2015.
			
			13.
			Improving care planning for Medicare home
			 health services
			
				(a)
				Part A provisions
				Section
			 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)) is amended—
				
					(1)
					in paragraph
			 (2)—
					
						(A)
						in the matter preceding subparagraph (A),
			 by inserting , a nurse practitioner or clinical nurse specialist who is
			 working in collaboration with a physician in accordance with State law, a
			 certified nurse-midwife (as defined in section 1861(gg)) as authorized by
			 State
			 law, or a physician assistant (as defined in section 1861(aa)(5)) under
			 the
			 supervision of a physician after 1866(j); and
					
						(B)
						in subparagraph (C)—
						
							(i)
							by inserting , a nurse practitioner,
			 a clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant (as the case may be) after physician the first
			 2 times it appears; and
						
							(ii)
							by striking , and, in the case of a
			 certification made by a physician and all that follows through
			 face-to-face encounter and inserting , and, in the case
			 of a certification made by a physician after January 1, 2010, or by a
			 nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, or
			 physician
			 assistant (as the case may be) after January 1, 2015, prior to making such
			 certification the physician, nurse practitioner, clinical nurse
			 specialist,
			 certified nurse-midwife, or physician assistant must document that the
			 physician, nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant has had a face-to-face
			 encounter; and
						
					(2)
					in the flush matter following paragraph (8)—(A)in the first sentence, by inserting
			 certified nurse-midwife, after clinical nurse
			 specialist,;
					
						(B)
						in the second sentence—
						
							(i)
							by striking physician
			 certification and inserting certification;
						
							(ii)
							by inserting (or on January 1, 2015,
			 in the case of regulations to implement the amendments made by section 13
			 of
			 the Craig Thomas Rural Hospital and Provider Equity Act of 2014) after 1981; and
						
							(iii)
							by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
						
						(C)
						in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
					
				(b)
				Part B
			 provisions
				Section 1835(a) of the Social Security Act (42 U.S.C.
			 1395n(a)) is amended—
				
					(1)
					in paragraph
			 (2)—
					
						(A)
						in the matter
			 preceding subparagraph (A), by inserting , a nurse practitioner or
			 clinical nurse specialist (as those terms are defined in section
			 1861(aa)(5))
			 who is working in collaboration with a physician in accordance with State
			 law,
			 a certified nurse-midwife (as defined in section 1861(gg)) as authorized
			 by
			 State law, or a physician assistant (as defined in section 1861(aa)(5))
			 under
			 the supervision of a physician after 1866(j); and
					
						(B)
						in subparagraph
			 (A)—
						
							(i)
							in each of clauses (ii) and (iii) of
			 subparagraph (A) by inserting , a nurse practitioner, a clinical nurse
			 specialist, a certified nurse-midwife, or a physician assistant (as the
			 case
			 may be) after physician; and
						
							(ii)
							in clause (iv),
			 by striking after January 1, 2010 and all that follows through
			 face-to-face encounter and inserting made by a physician
			 after January 1, 2010, or by a nurse practitioner, clinical nurse
			 specialist,
			 certified nurse-midwife, or physician assistant (as the case may be) after
			 January 1, 2015, prior to making such certification the physician, nurse
			 practitioner, clinical nurse specialist, certified nurse-midwife, or
			 physician
			 assistant must document that the physician, nurse practitioner, clinical
			 nurse
			 specialist, certified nurse-midwife, or physician assistant has had a
			 face-to-face encounter;
						
					(2)
					in the third sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant (as the case may be) after
			 physician;
				
					(3)
					in the fourth sentence—
					
						(A)
						by striking physician
			 certification and inserting certification;
					
						(B)
						by inserting (or on January 1, 2015,
			 in the case of regulations to implement the amendments made by section 13
			 of
			 the Craig Thomas Rural Hospital and Provider Equity Act of 2014) after 1981; and
					
						(C)
						by striking a physician who
			 and inserting a physician, nurse practitioner, clinical nurse
			 specialist, certified nurse-midwife, or physician assistant who;
			 and
					
					(4)
					in the fifth sentence, by inserting
			 , nurse practitioner, clinical nurse specialist, certified
			 nurse-midwife, or physician assistant after
			 physician.
				
				(c)
				Definition
			 provisions
				
					(1)
					Home health
			 services
					Section 1861(m) of
			 the Social Security Act (42 U.S.C. 1395x(m)) is amended—
					
						(A)
						in the matter preceding paragraph
			 (1)—
						
							(i)
							by inserting , a nurse practitioner
			 or a clinical nurse specialist (as those terms are defined in subsection
			 (aa)(5)), a certified nurse-midwife (as defined in section 1861(gg)), or a
			 physician assistant (as defined in subsection (aa)(5)) after
			 physician the first place it appears; and
						
							(ii)
							by inserting , a nurse practitioner,
			 a clinical nurse specialist, a certified nurse-midwife, or a physician
			 assistant after physician the second place it appears;
			 and
						
						(B)
						in paragraph (3), by inserting , a
			 nurse practitioner, a clinical nurse specialist, a certified
			 nurse-midwife, or
			 a physician assistant after physician.
					
					(2)
					Home health
			 agency
					Section 1861(o)(2) of
			 the Social Security Act (42 U.S.C. 1395x(o)(2)) is amended—
					
						(A)
						by inserting , nurse practitioners
			 or clinical nurse specialists (as those terms are defined in subsection
			 (aa)(5)), certified nurse-midwives (as defined in section 1861(gg)), or
			 physician assistants (as defined in subsection (aa)(5)) after
			 physicians; and
					
						(B)
						by inserting , nurse practitioner,
			 clinical nurse specialist, certified nurse-midwife, physician
			 assistant, after physician.
					
				(d)
				Home health
			 prospective payment system provisions
				Section 1895 of the Social Security Act (42
			 U.S.C. 1395fff) is amended—
				
					(1)
					in subsection (c)(1), by inserting ,
			 the nurse practitioner or clinical nurse specialist (as those terms are
			 defined
			 in section 1861(aa)(5)), the certified nurse-midwife (as defined in
			 section
			 1861(gg)), or the physician assistant (as defined in section
			 1861(aa)(5)), after physician; and
				
					(2)
					in subsection (e)—
					
						(A)
						in paragraph (1)(A), by inserting ,
			 a nurse practitioner or clinical nurse specialist (as those terms are
			 defined
			 in section 1861(aa)(5)), a certified nurse-midwife (as defined in section
			 1861(gg)), or a physician assistant (as defined in section 1861(aa)(5))
			 after physician; and
					
						(B)
						in paragraph (2)—
						
							(i)
							in the heading, by striking
			 Physician
			 certification and inserting Rule of construction regarding requirement for
			 certification; and
						
							(ii)
							by striking
			 physician.
						
				(e)
				Effective
			 Date
				The amendments made by
			 this section shall apply to items and services furnished on or after
			 January 1,
			 2015.
			
			14.
			Rural health
			 clinic improvements
			Section
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
			
				(1)
				in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
			
				(2)
				in paragraph
			 (2)—
				
					(A)
					by inserting
			 (before 2015) after in a subsequent year;
			 and
				
					(B)
					by striking the
			 period at the end and inserting a semicolon; and
				
				(3)
				by adding at the
			 end the following new paragraphs:
				
					
						(3)
						in 2015, at $101
				per visit; and
					
						(4)
						for years following 2015, at the limit established under this subsection for the
			 previous year
				increased by the percentage increase in the MEI (as so defined)
			 applicable to
				primary care services (as so defined) furnished as of the first day
			 of that
				year.
					. 
			
			15.
			Temporary Medicare
			 payment increase for home health services furnished in a rural
			 area
			Section 421(a) of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public
			 Law 108–173; 117 Stat. 2283), as amended by section 5201(b) of the Deficit
			 Reduction Act of 2005 (Public Law 109–171; 120 Stat. 46) and section
			 3131(c) of
			 the Patient Protection and Affordable Care Act (Public Law 111–148; 124
			 Stat.
			 428), is amended by striking January 1, 2016, 3 percent and inserting
			 April 1, 2014, and episodes and visits ending on or after April 1, 2015, and
			 before January 1, 2016, 3 percent.
		
			16.
			Extension of
			 increased Medicare payments for rural ground ambulance services
			
				(a)
				In
			 general
				Section
			 1834(l)(13)(A)(i) of the Social Security Act (42 U.S.C.
			 1395m(l)(13)(A)(i)) is
			 amended by striking before April 1, 2015 and
			 inserting before April 1, 2014, or 5 percent if such service is furnished on or after
			 April 1, 2014, and before January 1, 2016.
				(b)
				Super rural
			 ambulance
				Section 1834(l)(12)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(12)(A)) is amended by striking April 1, 2015 and
			 inserting January 1, 2016.
			
			17.
			Coverage of
			 marriage and family therapist services and mental health counselor
			 services
			 under Part B of the Medicare program
			
				(a)
				Coverage of
			 Services
				
					(1)
					In
			 general
					Section 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					
						(A)
						in subparagraph
			 (EE), by striking and after the semicolon at the end;
					
						(B)
						in subparagraph
			 (FF), by inserting and after the semicolon at the end;
			 and
					
						(C)
						by adding at the
			 end the following new subparagraph:
						
							
								(GG)
								marriage and family therapist
				services (as defined in subsection (iii)(1)) and mental health
			 counselor
				services (as defined in subsection
				(iii)(3));
							.
					
					(2)
					Definitions
					Section
			 1861 of the Social Security Act (42
			 U.S.C. 1395x) is amended by adding at the end the following new
			 subsection:
					
						
							(iii)
							Marriage and Family Therapist Services; Marriage and Family
		  Therapist; Mental Health Counselor Services; Mental Health
		  Counselor(1)
								The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis
			 and treatment
				of mental illnesses, which the marriage and family therapist is
			 legally
				authorized to perform under State law (or the State regulatory
			 mechanism
				provided by State law) of the State in which such services are
			 performed, as
				would otherwise be covered if furnished by a physician or as an
			 incident to a
				physician’s professional service, but only if no facility or other
			 provider
				charges or is paid any amounts with respect to the furnishing of
			 such
				services.
							
								(2)
								The term marriage and family
				therapist means an individual who—
								
									(A)
									possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage
			 and family
				therapist pursuant to State law;
								
									(B)
									after obtaining such degree has
				performed at least 2 years of clinical supervised experience in
			 marriage and
				family therapy; and
								
									(C)
									in the case of an individual
				performing services in a State that provides for licensure or
			 certification of
				marriage and family therapists, is licensed or certified as a
			 marriage and
				family therapist in such State.
								
								(3)
								The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of
			 mental
				illnesses which the mental health counselor is legally authorized
			 to perform
				under State law (or the State regulatory mechanism provided by the
			 State law)
				of the State in which such services are performed, as would
			 otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider
			 charges or is
				paid any amounts with respect to the furnishing of such services.
							
								(4)
								The term mental health
				counselor means an individual who—
								
									(A)
									possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
								
									(B)
									after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor
			 practice;
				and
								
									(C)
									in the case of an individual
				performing services in a State that provides for licensure or
			 certification of
				mental health counselors or professional counselors, is licensed or
			 certified
				as a mental health counselor or professional counselor in such
				State.
								.
				
					(3)
					Provision for
			 payment under part B
					Section 1832(a)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
					
						
							(v)
							marriage and
				family therapist services (as defined in section 1861(iii)(1)) and
			 mental
				health counselor services (as defined in section
				1861(iii)(3));
						.
				
					(4)
					Amount of
			 payment
					Section 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
					
						(A)
						by striking
			 and (Z) and inserting (Z); and
					
						(B)
						by inserting
			 before the semicolon at the end the following: , and (AA) with respect
			 to marriage and family therapist services and mental health counselor
			 services
			 under section 1861(s)(2)(GG), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
					
					(5)
					Exclusion of
			 marriage and family therapist services and mental health counselor
			 services
			 from skilled nursing facility prospective payment system
					Section
			 1888(e)(2)(A)(ii) of the Social Security
			 Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting
			 marriage and family therapist services (as defined in section
			 1861(iii)(1)), mental health counselor services (as defined in section
			 1861(iii)(3)), after qualified psychologist
			 services,.
				
					(6)
					Inclusion of
			 marriage and family therapists and mental health counselors as
			 practitioners
			 for assignment of claims
					Section 1842(b)(18)(C) of the
			 Social Security Act (42 U.S.C.
			 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
					
						
							(vii)
							A marriage and family therapist (as
				defined in section 1861(iii)(2)).
						
							(viii)
							A mental health counselor (as
				defined in section
				1861(iii)(4)).
						.
				
				(b)
				Coverage of
			 Certain Mental Health Services Provided in Certain Settings
				
					(1)
					Rural health
			 clinics and federally qualified health centers
					Section
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)) and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (iii)(2)), or by a mental health counselor (as defined in subsection
			 (iii)(4)).
				
					(2)
					Hospice
			 programs
					Section 1861(dd)(2)(B)(i)(III) of the
			 Social Security Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting , marriage and family
			 therapist, or mental health counselor after social
			 worker.
				
				(c)
				Authorization
			 of marriage and family therapists and mental health counselors To develop
			 discharge plans for post-Hospital services
				Section 1861(ee)(2)(G)
			 of the Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting , including a marriage and
			 family therapist and a mental health counselor who meets qualification
			 standards established by the Secretary before the period at the
			 end.
			
				(d)
				Effective
			 Date
				The amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2015.
			
			18.
			Extension of
			 payment for technical component of certain physician pathology
			 services
			Section 542(c) of the
			 Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of
			 2000
			 (as enacted into law by section 1(a)(6) of Public Law 106–554), as amended
			 by
			 section 732 of the Medicare Prescription Drug, Improvement, and
			 Modernization
			 Act of 2003 (42 U.S.C. 1395w–4 note), section 104 of division B of the Tax
			 Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note), section 104
			 of the
			 Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173),
			 section 136 of the Medicare Improvements for Patients and Providers Act of
			 2008
			 (Public Law 110–275), section 3104 of the Patient Protection and
			 Affordable
			 Care Act (Public Law 111–148), and section 105 of the Medicare and
			 Medicaid
			 Extenders Act of 2010 (Public Law 111–309), is amended by striking 2010, and 2011 and inserting 2010, 2011, the portion of fiscal year 2014 after April 1, 2014, and the portion of fiscal year
			 2015 before April 1, 2015.
		
			19.
			Facilitating
			 the provision of telehealth services across State lines
			
				(a)
				In
			 general
				For purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across
			 State
			 lines, the Secretary of Health and Human Services shall, in consultation
			 with
			 representatives of States, physicians, health care practitioners, and
			 patient
			 advocates, encourage and facilitate the adoption of provisions allowing
			 for
			 multistate practitioner practice across State lines.
			
				(b)
				Definitions
				In
			 subsection (a):
				
					(1)
					Telehealth
			 service
					The term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
				
					(2)
					Physician,
			 practitioner
					The terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
				
					(3)
					Medicare
			 program
					The term Medicare program means the program
			 of health insurance administered by the Secretary of Health and Human
			 Services
			 under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
				
			20.
			Medicare Part A
			 payment for anesthesiologist services in certain rural hospitals based on
			 CRNA
			 pass-through rules
			
				(a)
				In
			 general
				Section 1814 of the Social Security Act (42 U.S.C. 1395f)
			 is amended by adding at the end the following new subsection:
				
					
						(m)
						Anesthesiologist services provided in certain rural
		  hospitals(1)
							Notwithstanding any
				other provision of this title, coverage and payment shall be
			 provided under
				this part for physicians' services that are anesthesia services
			 furnished by a
				physician who is an anesthesiologist in a rural hospital described
			 in paragraph
				(3) in the same manner as payment is made under the exception
			 provided in
				section 9320(k) of the Omnibus Budget Reconciliation Act of 1986,
			 as added by
				section 608(c)(2) of the Family Support Act of 1988 and amended by
			 section 6132
				of the Omnibus Budget Reconciliation Act of 1989, (relating to
			 payment on a
				reasonable cost, pass-through basis) for certified registered nurse
			 anesthetist
				services furnished by a certified registered nurse anesthetist in a
			 hospital
				described in such section 9320(k).
						
							(2)
							No payment shall be made under any
				other provision of this title for physicians' services for which
			 payment is
				made under this subsection.
						
							(3)
							A rural hospital described in this
				paragraph is a hospital described in section 9320(k) of the Omnibus
			 Budget
				Reconciliation Act of 1986, as so added and amended, except that—
							
								(A)
								any reference in such section to a
				certified registered nurse anesthetist or an
				anesthetist is deemed a reference to a physician who is an
				anesthesiologist or an anesthesiologist, respectively;
				and
							
								(B)
								any reference to January 1,
				1988 or 1987 is deemed a reference to such date and year as
				the Secretary shall
				specify.
							.
			
				(b)
				Effective
			 date
				The amendment made by subsection (a) shall apply to services
			 furnished during cost reporting periods beginning on or after the date of
			 the
			 enactment of this Act.
			
			21.
			Temporary floor
			 on the practice expense geographic index for services furnished in rural
			 areas
			 outside of frontier States under the Medicare physician fee
			 schedule
			Section 1848(e)(1) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by adding at
			 the
			 end the following new subparagraph:
			
				
					(J)
					Floor at 1.0 on
				practice expense geographic index for services furnished in rural
			 areas outside
				of frontier States
					For purposes of payment for services furnished
				in a rural area (other than a rural area located in a State to
			 which
				subparagraph (I) applies) on or after April 1, 2014, and before
			 April 1,
				2015, after calculating the practice expense index under
			 subparagraph (A)(i),
				the Secretary shall increase any such index to 1.0 if such index
			 would
				otherwise be less than 1.0. The preceding sentence shall not be
			 applied in a
				budget neutral manner.
				.
				
		
			22.
			Revisions to
			 standard for designation of sole community hospitals
			Section 1886(d)(5)(D)(iv) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(5)(D)(iv)) is amended by adding at the
			 end
			 the following new sentence: Under such standard, the time required for
			 an individual to travel to the nearest alternative source of care shall be
			 measured over improved roads maintained by a local, State, or Federal
			 Government entity for use by the general public which is the most
			 expeditious
			 and accessible route as designated by law enforcement for emergency
			 vehicle
			 travel..
		
			23.
			Medicare
			 treatment of standby and on-call time for CRNA services
			
				(a)
				In general
				Section 9320(k) of the Omnibus Budget
			 Reconciliation Act of 1986 (42 U.S.C. 1395k note), as added by section
			 608(c)(2) of the Family Support Act of 1988 and amended by section 6132 of
			 the
			 Omnibus Budget Reconciliation Act of 1989, is amended by adding at the end
			 the
			 following:
				
					
						(3)
						In determining the reasonable costs
				incurred by a hospital or critical access hospital for the services
			 of a
				certified registered nurse anesthetist under this subsection, the
			 Secretary
				shall include standby costs and on-call costs incurred by the
			 hospital or
				critical access hospital, respectively, with respect to such nurse
				anesthetist.
					.
			
				(b)
				Effective
			 date
				The amendment made by
			 subsection (a) shall apply to costs incurred in cost reporting periods
			 beginning in fiscal years after fiscal year 2005 and before fiscal year
			 2015.
			24.State offices
			 of rural healthSection
			 338J(j)(1) of the Public Health Service Act (42 U.S.C. 254r(j)(1)) is
			 amended
			 by inserting and 2015 through 2016 before the period.
		
			25.
			Removing Medicare 96-hour physician certification requirement for inpatient critical access
			 hospital services
			
				(a)
				In general
				Section 1814(a) of the Social Security Act (42 U.S.C. 1395f(a)), as amended by sections  12 and 13,
			 is further amended—
				
					(1)
					in paragraph (6), by adding and at the end;
				
					(2)
					in paragraph (7), at the end of subparagraph (D)(ii), by striking ; and and inserting a period; and
				
					(3)
					by striking paragraph (8).
				(b)ApplicationThe amendments made by subsection (a) shall apply with respect to items and services furnished on
			 or after January 1, 2014.26.Extension of enforcement instruction on supervision requirements for outpatient therapeutic
			 services in critical access and small rural hospitals through 2014The Secretary of Health and Human Services shall continue to apply through calendar year 2014 the
			 enforcement instruction described in the notice of the Centers for
			 Medicare & Medicaid Services entitled Enforcement Instruction on Supervision Requirements for Outpatient Therapeutic Services in Critical
			 Access and Small Rural Hospitals for CY 2013, dated November 1, 2012 (providing for an exception to the restatement and clarification under
			 the final rulemaking changes to the Medicare hospital outpatient
			 prospective
			 payment system and calendar year 2009 payment rates (published in the
			 Federal
			 Register on November 18, 2008, 73 Fed. Reg. 68702 through 68704) with
			 respect
			 to requirements for direct supervision by physicians for therapeutic
			 hospital
			 outpatient services).
